Title: To James Madison from Philip Grymes, 21 May 1808
From: Grymes, Philip
To: Madison, James



Hond. Sir,
Fredericksbg. May the 21st. 1808

I have at length so far arranged my Affairs as to be ready to take my departure with my Family for Orleans; and I wish to know whether there be any other requisite qualifications, besides that conferred by my Commission, to be acquired at Washington previous to my entering upon the duties of my Office.
If the President of the U. States has any communications to make to the Territorial Governmt. at this time, I will with pleasure become the bearer of them; and as I have not the honour of an Acquaintance with the Govr. it will be a Matter of personal satisfaction to me to be announced to him by the federal Executive.
I am solicitous to depart as soon as possible on account of the approaching Season; and I had contemplated a passage by Water which on many accounts will be preferable with me; but the operation of the supplemental Embargo Law, and the Presidents recent direction in consequence thereof renders it impossible for me to obtain that immediate & expeditious conveyance by Water which I wish, unless I can obtain at his hands a special Permit for a Voyage to the Port of Orleans from some Port on the Rappahannock.  The removal of my Family, Servnts.  all of whom are situated either here or at Urbanna, to a Port in any other State will be attended with considerable expence & trouble, and consequent delay to me; I have therefore to solicit the aid of the Executive in facilitating my removal to my place of destination by that means.
I have recd. a very friendly offer from Mr. Adam Cook, a respectable Mercht. of this place to charter a Vessel with suitable Accommodations for my passage provided I can obtain a Permit to ship a Cargo of Flour and Corn to Orleans; this Arrangement wo’ld be attended with a great saving of expence to me, and if not incompatible with the views and regulations of Government wo’ld be very desireable with me.  Mr. Cook, I am confident has no intention of violating the Laws of his Country either directly or indirectly thro’ the means of such a priviledge; and I pledge myself that there shall be no evasion of them attempted thro’ my instrumentality, or without my restraint by every means in my power; and moreover in the event of this priviledge being granted, I shall keep a strict Watch over all concerned in its enjoyment.  If there be any thing in this request incompatible with the salutary Laws, of Congress, and the wise & energetic regulations of the Executive, (of which I am not apprised) I shall most cheerfully relinquish all pretentions to the favr. because I am disposed in this instance to disregard my private Interests, if necessary to give effect to the Measures of Govt. but if this sho’ld be the case, I imagine that there can be no impropriety in my being permitted to clear out a Vessel with Ballast, and necessary Sea Stores, a priviledge which if the former is not attainable, I sho’ld be glad to have.  Be pleased, Sir, to make this Letter the subject of as early a Communication as possible to the President, and favr. me with his Answer forthwith directed to this place.  I remain, Sir, with every Sentiment of respect Yr. Obt. Servt.

P: Grymes

